Citation Nr: 1210796	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include on a direct basis and as secondary to herbicide exposure.

2.  Entitlement to service connection for right shoulder arthritis.

3.  Entitlement to service connection for left hand arthritis.

4.  Entitlement to service connection for bilateral wrist arthritis.

5.  Entitlement to service connection for bilateral knee arthritis.

6.  Entitlement to service connection for bilateral hip arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1963 to July 1967. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of March 2004 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

This case was previously before the Board in January 2010 at which time the claim was remanded for further development.  With regard to the prostate cancer issue, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) and written statements received at the RO in August 2005, August 2006, August 2007 and June 2008, the Veteran requested hearings before a Decision Review Officer and the Board.  In a written statement received in September 2008, however, the Veteran indicated that he no longer wanted a hearing.  The Board thus deems the DRO and Board hearing requests withdrawn, the latter pursuant to 38 C.F.R. § 20.702(d) (2011).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board addresses the claims of entitlement to service connection for right shoulder arthritis, left hand arthritis, bilateral wrist arthritis, bilateral knee arthritis and bilateral hip arthritis in the REMAND section of this decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Hornet, a vessel moored in the official waters of the Republic of Vietnam, from October 1965 to June 1967.  

2.  Service personnel records do not show that the Veteran served in or visited the Republic of Vietnam; therefore, exposure to herbicides may not be presumed.

3.  There is competent evidence of a diagnosis of prostate cancer, in remission.

4.  There is no evidence of prostate cancer in service, or within one year after service, and no competent medical evidence linking the Veteran's prostate cancer with his period of service, to include his alleged exposure to herbicide agents.


CONCLUSION OF LAW

Service connection for prostate cancer is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for prostate cancer.  According to written statements he submitted during the course of this appeal, including in April 2003 and May 2008, this condition either initially manifested during service as prostate and urinary problems, including urethritis, or developed secondary to his exposure to herbicides (Agent Orange) while aboard the USS Hornet, docked in a combat zone called Yankee Station.  
Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
 
Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be presumed for certain chronic conditions, including malignant tumors, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension service continually updates a non-exhaustive list of U.S. Navy ships that, at some point, operated in the inland waterways of Vietnam or were moored at some location in the Republic of Vietnam.  This list includes vessels serving as part of the Mobile Riverine Force, to include those with the designations LCM, LCVP, LST, PBR, PG, IFS and PCF, and a number of specifically identified amphibious attack transports and destroyers ("brown water" vessels).  The USS Hornet is not on this list.  See VA's Compensation & Pension Service Bulletin (Jan. 2010).  It is an aircraft carrier - a "blue water" ship.  See The Dictionary of American Naval Fighting Ships. 

Prostate cancer is included in 38 C.F.R. § 3.309(e) as a disease that has been associated with herbicide exposure.  If herbicide exposure is not presumed, however, a veteran is not precluded from establishing service connection for that disease by submitting proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

Analysis

As an initial matter, in this case, the Veteran may not be presumed to have been exposed to herbicides, including Agent Orange, while on active service.  According to his service personnel records, he served aboard the USS Hornet during the Vietnam era from 1963 to 1967, a vessel moored in the official waters of the Republic of Vietnam from October 11, 1965 to November 1, 1965, from November 16, 1965 to November 25, 1965, from January 15, 1965 to February 3, 1966 and from May 22, 1967 to June 29, 1967.  See June 2003 response from the National Personnel Records Center.  However, he does not allege, and there is no evidence showing, that he set foot within the land borders of Vietnam during this time period.  Given this fact, to establish entitlement to service connection for prostate cancer, he must show that he has or had prostate cancer during the course of this appeal, which is directly related to his active service.   

Post-service medical documents, including private treatment records dated since 2003, VA treatment records dated since 2007, and reports of VA examinations conducted in December 2003, June 2008 and July 2010, confirm that, during the course of this appeal, the Veteran had prostate cancer.  The question is thus whether this condition or any residual thereof is related to the Veteran's active service, including alleged in-service prostate and urinary abnormalities/conditions.    

The Veteran served on active duty from September 1963 to July 1967.  According to his service treatment records, he did not have prostate cancer during this time period.  He did, however, receive treatment, including antibiotics, for recurrent prostatitis, urethritis, and prostate and urinary abnormalities, such as an enlarged prostate and burning on urination.  

A physician first diagnosed the Veteran with prostate cancer in July 2003.  This condition necessitated cryosurgery.  Since then, VA medical professionals, including examiners, have noted a history of prostate cancer and no residuals thereof other than, once, a questionably weakened urinary stream.    

One such examiner discussed the etiology of the prostate cancer in July 2010, after reviewing the claims file.  He found no prostate or urinary abnormalities, indicated that the Veteran's prostate cancer was in remission, and concluded that it was less likely than not secondary to his in-service urethritis and prostatitis.  He based this conclusion on the absence of medical literature supporting such a relationship.  

The Veteran's assertions thus represent the only evidence linking his prostate cancer to his active service.  The Veteran is competent to report and describe any pain or swelling he felt in the area of his prostate during and since active service as pain is capable of lay observation.  He does not, however, possess a recognized degree of medical knowledge to relate etiologically his prostate cancer to such pain and swelling or to refute the VA examiner's opinion ruling out such a relationship.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of competent evidence relating the Veteran's prostate cancer to his active service, the Board concludes that the disability was not incurred in or aggravated by such service.  In the absence of evidence of herbicide exposure or the manifestation of the prostate cancer prior to 2003, the Board also concludes that such a condition may not be presumed to have been incurred in service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in February 2004, March 2004, November 2005, March 2006, May 2008 and June 2010 letters and the claim was readjudicated in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained an adequate medical opinion as to the etiology of the prostate cancer, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.   All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for prostate cancer is denied.



REMAND

In January 2010, the Board remanded the claims of entitlement to service connection for right shoulder arthritis, left hand arthritis, bilateral wrist arthritis, bilateral knee arthritis and bilateral hip arthritis to the RO for the purpose of reconciling conflicting medical evidence of record.  The Board explained that there were medical records in the claims file confirming that the Veteran had arthritis or other medical conditions affecting some, but not all, of the claimed joints, and a December 2005 VA examination report diagnosing multiple site arthralgia, a wide-spread condition affecting multiple joints, not confirmed on x-rays.  

The Board also explained that the December 2005 and June 2006 VA examination reports included opinions linking the claimed conditions to the Veteran's active service.  The Board thus instructed the RO to return the claims file to the examiner who conducted the December 2005 VA examination for clarification regarding which of the claimed joints were affected by the widespread arthralgia and which were affected by arthritis, confirmed on x-rays, or other medical conditions, and for an opinion addressing the etiology of all claimed joint disabilities shown to exist.  The Board advised the RO to transfer the claims file to a different examiner for a new VA examination if the December 2005 examiner was not available.   

As the Veteran points out in a VA Form 21-4138 (Statement In Support Of Claim) received in July 2011, on remand, the December 2005 VA examiner was not available.  The RO transferred the Veteran's claims file to a new VA examiner for an opinion addressing the aforementioned matters, not an examination, as instructed.  Such an opinion was obtained and is dated in June 2010.  Allegedly, due to a lack of compliance with the Board's remand instructions, a remand for an examination is necessary.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Here the Board agrees that this case must be returned for an examination, not only because of the RO's previously noted lack of compliance, but also because the opinion the new examiner provided in June 2010 is inadequate to decide the claims being remanded.  Therein, the examiner discussed some, but not all, of the disabilities at issue in this case, did not address which joints were affected by the widespread arthralgia, did not address many pertinent medical findings of record (the June 2010 VA examiner appears to have reviewed the service treatment records and December 2005 VA examination report only), and did not provide rationale in ruling out a relationship between the disabilities he discussed and the Veteran's service.  

This case is therefore REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of the claims being remanded.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all right shoulder, left hand, right and left wrist, right and left knee and right and left hip symptoms the Veteran reportedly experienced during and since service;

b) diagnose all right shoulder, left hand and bilateral wrist, knee and hip disorders shown to exist;

c) identify each claimed joint affected by widespread arthralgia (diagnosed in December 2005, during a VA examination), arthritis (x-ray evidence), and other medical conditions; 

d) if a particular joint is not affected by arthralgia, arthritis or any other medical condition, indicate this fact in writing in the record;

e) assuming the Veteran experienced all symptoms as described, opine whether any right shoulder, left hand or bilateral wrist, knee or hip disability is at least as likely as not (probability of 50 percent) related to the Veteran's active duty, including any reported lay-observable symptoms such as pain and stiffness; 

f) provide detailed rationale, with specific references to the record, for the opinions expressed, specifically addressing the Veteran's allegations of continuity of symptomatology; and

g) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

2.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  Readjudicate the claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
  


______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


